AppletoN, C. J.
This is an action against the defendant, a poor debtor, for a false disclosure under the provisions of the act of 1878, c. 67, "to provide additional remedies for the enforcement of judgments.”
The statute, under which the proceedings in question have been had, neither expressly nor impliedly, gives a right of action *77for a false disclosure. A remedy of this description has its foundation only in some statute by which it is given. Dyer v. Burnham, 41 Maine, 89.
An action for a false disclosure is provided by R. S., c. 113, § 50. The right of action does not exist at common law. Dyer v. Burnham. It is given only when the proceedings are by and under c. 113. It is " when a debtor herein authorized or required to disclose on oath, willfully discloses falsely, withholds or suppresses the truth,” that "the creditor of record or in interest may bring a special action on the case against him,” &c.
The present defendant was neither authorized nor required to disclose under any of the provisions of c. 113. The procedure to enforce the disclosure was different. The disclosure was to be had before a different magistrate. By no possible construction can § 50 be held applicable to proceedings under the act of 1878, c. 67.
The party disclosing falsely under the last named act, is amenable to all the penalties imposed for perjury — but no action is given for a false disclosure.'

Exceptions overruled.

WaltoN, BARROWS, DaNforth, Peters, Libbey and Symonds, JJ., concurred.